Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s Response to Election/Restriction, filed on 05 May 2022, (05/05/2022).  Currently, claims 1-20 are pending. 

 Election/Restrictions
             Applicant's election without traverse of Species B (Figures 5 and 8), claims 1-20, in the reply filed on 05 May 2022 is acknowledged.  

Priority 
            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged – foreign patent application Japan 2020-100696, filed on 06/10/2020.

Information Disclosure Statement
           The information disclosure statement (IDS) is submitted on 22 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
	Minor informalities:
	Corrections to the notations on Fig. 2 is suggested to better correspond to the text of the specification.  The wirings are named W1, W2 and W3 and controller 70 generates voltages V0, V1 and V3 – the lasts should not be confused with wire names.  Suggested idea for correction:

    PNG
    media_image1.png
    425
    781
    media_image1.png
    Greyscale

		Appropriate corrections are required.

Claim Objections
          	Claims 1, 5, and 10 are objected to because of the following informalities:  In claim 1, on the second page of the claims, the page marked as 21 on the top-center, on line 13 from the top in: “between the first conductive member and an other portion of the fourth partial region”, the expression “an other portion” should be “another portion”;  
	- Same problem in claim 5 on page marked as 23, on line 22 from top;
	- Same problem in claim 10 on page marked as 25, on line 8 from top.
Appropriate correction is required.

Specification
           The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “Vertical Insulated Gate Bipolar Transistor (IGBT) with two separately controlled gates, spaced apart by a dummy gate and switching sequentially”. 
 	Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 9, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirler et al. (US 20080197442 A1, hereinafter “Hirler”), in view of Miyoshi et al. (WO 2019163478 A1, hereinafter “Miyoshi”, US 20210091217 A1 is used as a translation and for paragraph numbers). 

Regarding claim 1 (please see the claim objection above): Figs. 1 and 2 of Hirler teach:  A semiconductor device, comprising:
- a first conductive member, control electrode 17 (see [0028] and Fig. 2 of Hirler, see Figure #1 below);
- a second conductive member, another control electrode 17 located second next to the first one (see [0028] and Fig. 2 of Hirler, see Figure #1 below);  
	Please note that electrodes 17 extend periodically outside of the field of Fig.2, see Fig. 1 of Hirler.

    PNG
    media_image2.png
    474
    769
    media_image2.png
    Greyscale


- a first electrode, second component electrode 10 (see [0026] and Fig. 2 of Hirler, also numeral 16 is used), including a first electrode region and a second electrode region (see Figure #1 above), a first direction from the first electrode region toward the first conductive member (17 - see above, see Figure #1 above) crossing a second direction from the first electrode region toward the second electrode region, a direction from the second electrode region toward the second conductive member being along the first direction (see Figure #1 above);

- a first semiconductor region, drift path 18 (see [0028] and Fig. 2 of Hirler), including a first partial region, a second partial region, a third partial region, and a fourth partial region (see Figure #2 below), the first semiconductor region being of a first conductivity type, n-type (see Fig. 2 of Hirler), the first partial region being between the first electrode region and the first conductive member (see Figure #2 below and Figure #1 above), the second partial region being between the second electrode region and the second conductive member (see Figure #2 below and Figure #1 above), the third partial region being between the first partial region and the second partial region in the second direction, the third partial region being between the first electrode and the fourth partial region in the first direction (see Figure #2 below), the fourth partial region being between the first conductive member and the second conductive member (see Figure #2 below); 

- a second semiconductor region, source or emitter zones 26 (see [0029] and Fig. 2 of Hirler), including a first semiconductor film portion, the 2 zones 26 closest to “first conductive member” (n+, see Figure #1 above and Figure #2 below), the second semiconductor region being of the first conductivity type (n-type, see “n+” on Fig. 2 of Hirler), the fourth partial region being between the third partial region and the first semiconductor film portion in the first direction (see Figure #2 below); 

    PNG
    media_image3.png
    476
    931
    media_image3.png
    Greyscale

- a third semiconductor region, a body zone 28 (see [0028] and Fig. 2 of Hirler), including a first semiconductor layer portion (see Figure #3 below), the third semiconductor region (28) being of a second conductivity type, p-type body zone 28 (see [0038] and Fig. 2 of Hirler), the first semiconductor layer portion (portion of 28, see Figure #3 below) being between the fourth partial region (see Figure #3 below and Figure #2 above) and the first semiconductor film portion (portion of 26, see Figure #3 below and Figure #2 above)  in the first direction (see Figure #3 below and Figure #1 above, down-up on the figures of Hirler);

    PNG
    media_image4.png
    397
    800
    media_image4.png
    Greyscale


- a fourth semiconductor region, region marked (p+)” and directly contacting 10 (no numeral used, see [0027] and Fig.2 of Hirler), provided between the first electrode (10, see above) and the first semiconductor region (drift path 18, see above), the fourth semiconductor region being of the second conductivity type (“(p+)” directly contacting 10, see Fig. 2 of Hirler);
	Hirler teaches: “In the case of the IGBT, the second component electrode 10 makes contact with a highly doped region of the semiconductor body 7 that conducts complementarily with respect to the drift path” (see [0027] and Fig.2 of Hirler). 

- a second electrode, first component electrode 9 with via strips 41 (see [0020], [0026] and Fig. 2 of Hirler), electrically connected to the first semiconductor film portion (26, see above, see Figure #2 and Figure #3 above); and

- a first insulating member, insulation layer 32 directly contacting the first conductive member (17 - see above, see [0028] and Fig. 2 of Hirler, and Figure #1 above), including a first insulating portion, a second insulating portion, a third insulating portion, and a fourth insulating portion (see Figure #4 below and Fig. 2 of Hirler), the first insulating portion being between the first partial region and the first conductive member in the first direction (see Figure #4 below and Fig. 2 of Hirler), the second insulating portion being between the first conductive member and the fourth partial region in the second direction (see Figure #4 below and Fig. 2 of Hirler), the third insulating portion being between the first conductive member and a portion of the first semiconductor layer portion in the second direction (see Figure #4 below and Fig. 2 of Hirler), the fourth insulating portion being between the first conductive member and another portion of the fourth partial region in the second direction (see Figure #4 below and Fig. 2 of Hirler), the fourth insulating portion being between the second insulating portion and the third insulating portion in the first direction (see Figure #4 below and Fig. 2 of Hirler), a second thickness along the second direction of the second insulating portion being greater than a third thickness along the second direction of the third insulating portion (see Figure #4 below and Fig. 2 of Hirler), a fourth thickness along the second direction of the fourth insulating portion being greater than the third thickness (see Figure #4 below and Fig. 2 of Hirler),

    PNG
    media_image5.png
    426
    779
    media_image5.png
    Greyscale

	Please see also Figure #2 and Figure #3 above. 

	Hirler dos not teach: “the first conductive member being set to an off-state before the second conductive member is set to the off-state”.
	Figs. 1-6 of Miyoshi teach first embodiment dual gate IGBT 52.  Gates Gc and Gs correspond to the presently claimed first conductive member and second conductive member.  Figs. 6 A-B shows gates Gc in IGBT 52 switching to off-state before gates Gs.  Fig. 4 shows draining accumulated holes around the turned-off gates.  Please note that the gates in on-state have positive potential to attract electrons and induce an electron channel, but this repels the positive holes and their flow toward the emitter electrode (7) is obstructed – elementary electricity physics, also please see pertinent art in the conclusion section below.  	
	Miyoshi teaches: “the dual gate IGBT 52 has a function of controlling accumulation and discharging of hole carriers at the n type emitter region 3 side in the n− type drift layer 1, and a function of controlling injection and discharging of hole carriers from the p type collector layer 4A having a high concentration in the vicinity of the p type collector layer 4”, see [0082]. 
	Further Miyoshi teaches: “Therefore, a trade-off relationship between a conduction loss and a turn-off loss can be improved”, see [0084] of Miyoshi.  
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miyoshi of Hirler and to have: the first conductive member, of Hirler, being set to an off-state before the second conductive member is set to the off-state, in order to optimize a trade-off relationship between a conduction loss and a turn-off loss can be improved, as Miyoshi teaches.

Regarding claim 2:  Fig. 23 of Miyoshi teaches:   further comprising:
- a controller, drive circuits 67 that drive the IGBTs 76 according to IGBT command signals from the control circuit 64 (see [0179] and Fig.23 of Miyoshi), electrically connected to the first and second conductive members, a Gs gate 77 and a Gc gate 78 (see [0180] and Fig.23 of Miyoshi), 

- the controller (64+67) setting the first conductive member, Gc GATE (see Fig. 4 and Fig. 6B of Miyoshi) to the off-state (see Fig. 6B of Miyoshi) before setting the second conductive member, Gs GATE (see Fig. 4 and Fig. 6A of Miyoshi) to the off-state (see Fig. 6A of Miyoshi). 

	Please note that the IGBT 76 on Fig. 23 of Miyoshi is the semiconductor device 100 from Figs. 1-6 of Miyoshi (see [0180] of Miyoshi).


Regarding claim 9: “wherein the second thickness is not less than 1.2 times the third thickness, and the fourth thickness is not less than 1.2 times the third thickness”.  
	It would have been ascertainable by routine experimentation to choose these particular dimensions (or shape) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Moreover, it has been held that limitations directed to shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) 


Regarding claim 10 (please see the claim objection above): Figs. 1 and 2 of Hirler teach:  wherein
-10.1 the first semiconductor region (drift path 18 (see [0028] and Fig. 2 of Hirler, see claim 1 above) further includes a fifth partial region and a sixth partial region (see Figure #6 below), 

-10.2 the fifth partial region is between the third partial region and the second partial region in the second direction (see Figure #6 below),

-10.3 the second semiconductor region (emitter zones 26, see claim 1, see [0029] and Fig. 2 of Hirler, see claim 1 above) further includes a second semiconductor film portion (another portion of emitter zones 26, see Figure #6 below),

-10.4 the third semiconductor region (body zone 28 (see [0028] and Fig. 2 of Hirler) further includes a second semiconductor layer portion (see Figure #6 below), 

-10.5 the sixth partial region is between the fifth partial region and the second semiconductor film portion (portion of 26, see Figure #6 below) in the first direction (see Figure #6 below),

-10.6 the second semiconductor layer portion (portion of 28, see Figure #6 below) is between the sixth partial region and the second semiconductor film portion (portion of 26, see Figure #6 below) in the first direction,

-10.7 the sixth partial region is between the fourth partial region and a portion of the second conductive member in the second direction (see Figure #6 below), 

-10.8 the second semiconductor layer portion is between the first semiconductor layer portion (see Figure #3 above with claim 1 and see Figure #6 below) and a portion of the second conductive member in the second direction (see Figure #6 below), 

-10.9 the second semiconductor film portion (portion of 26, see Figure #6 below) is between the first semiconductor film portion and another portion (another portion of 26, see Figure #3 above with claim 1) of the second conductive member in the second direction (see Figure #3 above with claim 1 and see Figure #6 below).


    PNG
    media_image6.png
    476
    931
    media_image6.png
    Greyscale


Regarding claim 11: Figs. 1 and 2 of Hirler teach:  further comprising:
- a second insulating member (see Figure #1 above with claim 1),
For convenience Figure #1 is copied from claim 1, here to claim 11:
    PNG
    media_image2.png
    474
    769
    media_image2.png
    Greyscale


- the second insulating member including a sixth insulating portion, a seventh insulating portion, and an eighth insulating portion see (Figure #7 below),

- the sixth insulating portion being between the second partial region and the second conductive member in the first direction (see Figure #6 above and Figure #7 below),

- the seventh insulating portion being between the second conductive member and at least a portion of the sixth partial region in the second direction (see Figure #6 above and Figure #7 below),

- the eighth insulating portion being between the second semiconductor layer portion and the second conductive member in the second direction (see Figure #6 above and Figure #7 below).


    PNG
    media_image7.png
    445
    892
    media_image7.png
    Greyscale



Regarding claim 12: Figs. 1 and 2 of Hirler teach:  wherein
- the second insulating member further includes a ninth insulating portion (see Figure #7 above),

- the ninth insulating portion is between the seventh insulating portion and the eighth insulating portion in the first direction (see Figure #7 above),

- the ninth insulating portion is between the second conductive member and a portion of the sixth partial region in the second direction (see Figure #6 and Figure #7 above),

	Fig. 2 of Hirler strongly suggests:
- a seventh thickness along the second direction of the seventh insulating portion is greater than an eighth thickness along the second direction of the eighth insulating portion, and
-12.5 a ninth thickness along the second direction of the ninth insulating portion is greater than the eighth thickness.
	Please see Figure #7 above.
	Secondly, Hirler	directly teaches: “a gate oxide having a homogenous thickness is required on the trench walls 33. However, a significantly thicker oxide layer 32 can be provided outside the region acting as gate electrode” (see [0040], Fig. 2 of Hirler and Figure#4 above).  Please note that “the region acting as gate electrode” corresponds to the region of the claimed “the third thickness” and the claimed “first thickness” is outside the region acting as gate electrode.		
	Additionally, for necessity of such geometrical relations please see pertinent art US 20160093719 A1 (Kobayashi et al.) in the conclusion section below.
	
	Moreover:
	It would have been ascertainable by routine experimentation to choose these particular dimensions (or shape) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Moreover, it has been held that limitations directed to shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV).


Regarding claim 13: Figs. 1 and 2 of Hirler teach: wherein a sixth thickness along the first direction (see Figure #7 above), of the sixth insulating portion is greater than the eighth thickness (see Figure #7 above).
	Firstly, Fig. 2 of Hirler clearly suggests such relation of the thicknesses (see Fig. 2 of Hirler and Figure#4 above).
	Secondly, Hirler	directly teaches: “a gate oxide having a homogenous thickness is required on the trench walls 33. However, a significantly thicker oxide layer 32 can be provided outside the region acting as gate electrode” (see [0040], Fig. 2 of Hirler and Figure#4 above).  Please note that “the region acting as gate electrode” corresponds to the region of the claimed “the third thickness” and the claimed “first thickness” is outside the region acting as gate electrode.		
	Additionally, for necessity of such geometrical relations please see pertinent art US 20160093719 A1 (Kobayashi et al.) in the conclusion section below.
	
	Moreover:
	It would have been ascertainable by routine experimentation to choose these particular dimensions (or shape) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Moreover, it has been held that limitations directed to shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV).


Regarding claim 14: Figs. 1 and 2 of Hirler teach: wherein 
- the second insulating member further includes a tenth insulating portion (see Figure #7A below), and
- the tenth insulating portion is between the second semiconductor film portion and the second conductive member (see Figure #7A below, see Figure #6 above).

    PNG
    media_image8.png
    445
    914
    media_image8.png
    Greyscale


Regarding claim 17: Fig. 2 of Hirler teaches:  wherein a first thickness along the first direction of the first insulating portion is greater than the third thickness.
	Firstly, Fig. 2 of Hirler clearly suggests such relation of the thicknesses (see Fig. 2 of Hirler and Figure#4 above).
	Secondly, Hirler	directly teaches: “a gate oxide having a homogenous thickness is required on the trench walls 33. However, a significantly thicker oxide layer 32 can be provided outside the region acting as gate electrode” (see [0040], Fig. 2 of Hirler and Figure#4 above).  Please note that “the region acting as gate electrode” corresponds to the region of the claimed “the third thickness” and the claimed “first thickness” is outside the region acting as gate electrode.		
	Additionally, for necessity of such geometrical relations please see pertinent art US 20160093719 A1 (Kobayashi et al.) in the conclusion section below.
	
	Moreover:
	It would have been ascertainable by routine experimentation to choose these particular dimensions (or shape) because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Moreover, it has been held that limitations directed to shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV).


Regarding claim 18:  Hirler teaches: “wherein the first thickness is not less than 1.2 times the third thickness”.
	As considered regarding claim 17, Hirler teaches the general condition: the first thickness along the first direction of the first insulating portion is greater than the third thickness.  
	The specific ratio of the 2 thicknesses is a matter of routine optimization and this is a result-effective variable – please see US 20160093719 A1 (Kobayashi et al.), – [0041] and FIGS. 3A and 3B show equipotential lines (E1-E5) of the drift region 21 sandwiched between the adjacent field plate insulating films. Here, the semiconductor device is in the off-state.  The insulating layer 53/530 must be thicker where the electric field intensity is the strongest, see [0044].

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do routine optimization and to have “wherein the first thickness is not less than 1.2 times the third thickness”.

Regarding claim 19: Fig. 2 of Hirler teaches:  wherein the first insulating member (32 see claim 1 above and Figure #1 above with claim 1) further includes a fifth insulating portion (see Figure #4-19 below and Fig. 2 of Hirler), and the fifth insulating portion is between the first conductive member (control electrode 17, see claim 1 above and Figure #1 above with claim 1) and the first semiconductor film portion (26, see claim 1 above and Figure #2 above with claim 1).

    PNG
    media_image9.png
    426
    836
    media_image9.png
    Greyscale


Regarding claim 20: Fig. 2 of Hirler teaches:  wherein a concentration of an impurity of the first conductivity type (n) in the second semiconductor region (emitter zones 26, see claim 1, see [0029] and Fig. 2 of Hirler) is greater (marked as “n+” on Fig. 2 of Hirler) than a concentration of the impurity (marked as “n” on Fig. 2 of Hirler) of the first conductivity type (n) in the first semiconductor region (drift path 18, see claim 1, see [0028] and Fig. 2 of Hirler).  See “Figure - claim 20” below.

    PNG
    media_image10.png
    321
    702
    media_image10.png
    Greyscale



	Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirler et al. (US 20080197442 A1, hereinafter “Hirler”), in view of Miyoshi et al. (WO 2019163478 A1, hereinafter “Miyoshi”, US 20210091217 A1 is used as a translation and for paragraph numbers), as applies to claim 1, and further in view of Takaya et al. (US 20180175149 A1, hereinafter “Takaya”).

Regarding claims 3 and 4:  Hirler and Miyoshi do not teach: “further comprising:
- a fifth semiconductor region of the second conductivity type, 
- at least a portion of the fifth semiconductor region being located between the first partial region and the first conductive member.”
	Takaya teaches insulated gate switching devices which could be either MOSFET or as in the current case IGBT (see [0007] and Fig. 1 of Takaya).  Takaya teaches “electric field relaxation region 32” which plays a role when the insulated gate switching devices is turned off: “The electric field relaxation region 32 promotes extension of the depletion layer to the proximity of the gate trench 34, and hence application of a high electric field to the gate insulating layer 38 is suppressed” (see [0051] and Fig. 1 of Takaya).  Please note that the field relaxation region 32 has opposite conductivity type to the one of drift region 28 and same as body region 26b (see Fig. 1 of Takaya).

	Hence Takaya teaches:  further comprising:
- a fifth semiconductor region of the second conductivity type, electric field relaxation region 32 (32=32a+32b, see [0051] and Fig. 1 of Takaya),
- at least a portion (32a, see Fig. 1 of Takaya) of the fifth semiconductor region (32) being located between the first partial region (compare Figure #2 above to Fig. 1 of Takaya) and the first conductive member, gate electrode 40 (see [0041] and Fig. 1 of Takaya).
 	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Takaya regarding “electric field relaxation region 32” to the teachings of Hirler and Miyoshi to suppress application of a high electric field to the (insulation layer 32 of Hirler), as Takaya teaches.  
	Thus, the combination Hirler-Miyoshi-Takaya teaches: “further comprising:
- a fifth semiconductor region of the second conductivity type, 
- at least a portion of the fifth semiconductor region being located between the first partial region and the first conductive member”.

	Specifically, regarding claim 4 Takaya teaches: wherein at least a portion of the fifth semiconductor region (see corner regions 32b of electric field relaxation region 32 on Fig. 1 of Takaya) is between the third partial region and the fourth partial region in the first direction (see Fig. 1 of Takaya and compare to Figure #2 and Figure #1 above).  See Figure #5 below.


    PNG
    media_image11.png
    437
    679
    media_image11.png
    Greyscale

	Please see pertinent prior art in the conclusion section below US 20160093719 A1 (Kobayashi et al.).

Regarding claim 8: Figs. 1 and 2 of Hirler teach:  further comprising: a second insulating member, insulation layer 32 directly contacting the seconds conductive member (see [0028] and Fig. 2 of Hirler, see Figure #1 above), a portion of the second insulating member being between the second partial region and the second conductive member in the first direction and contacting the second partial region (see Figure #2 above).


	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirler et al. (US 20080197442 A1, hereinafter “Hirler”), in view of Miyoshi et al. (WO 2019163478 A1, hereinafter “Miyoshi”, US 20210091217 A1 is used as a translation and for paragraph numbers), in view of Takaya et al. (US 20180175149 A1, hereinafter “Takaya”), as applies to claim 3, and further in view of Sugawara et al. (US 6342709 B1, hereinafter “Sugawara”).

Regarding claim 7: Hirler, Miyoshi and Takaya do not teach numerical values for concentrations (synonym: densities) of impurity. 
	An ordinary artisan before the effective filing date of the claimed invention would have searched for more information and would have found that Sugawara teaches field relaxation semiconductor region (1) applied in IGBT and in MOSFET.   
	Embodiment 4, Fig. 4, of Sugawara teaches IGBT with “the p conduction type collector layer 6 is formed instead of the n+ conduction type drain layer 3 in the embodiment 1… The impurity density of the p+ conduction type substrate is between 1018 atm/cm3 and 1019 atm/cm3” (see column 11, lines 8-9, Fig. 4 and Fig. 1 of Sugawara). This is within the claimed range for the fourth semiconductor region
	Please note that “p conduction type collector layer 6” of Sugawara corresponds to the claimed fourth semiconductor region and in Hirler corresponds to region marked (p+)” and directly contacting 10 (no numeral used, see [0027] and Fig.2 of Hirler, see claim 1 above).
	Sugawara teaches the other impurity densities/concentrations with Embodiment 1, given that “the p conduction type collector layer 6 is formed instead of the n+ conduction type drain layer 3 in the embodiment 1” (see column 11, lines 8-9, and see above here).  They are:
 	- “p conduction type body layer 4 composed of SiC with the density about 1016 atm/cm3” (see column 5, lines 41-43 and Fig. 1 of Sugawara).  This is within the claimed range for the second conductivity type in the third semiconductor region – corresponds to: p-type body zone 28 (see [0038] and Fig. 2 of Hirler).
	- “A p conduction type electric field relaxation semiconductor region 1 having … and the density of approximately 1017 atm/cm3” (see column 5, lines 53-55 and Fig. 1 of Sugawara).  This is close to the claimed range for concentration of the impurity of the second conductivity type in the fifth semiconductor region.
	The impurity density is a result-effective variable for field relaxation semiconductor region as this determines the charge carrier concentration, which carriers respond to applied external field to relax it.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do routine optimization and to have a concentration of the impurity of the second conductivity type in the fifth semiconductor region is not less than 1x1013 cm-3 and not more than 1x1016 cm-3, if this provides better field relaxation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sugawara to the teachings of Hirler-Miyoshi-Takaya because Sugawara provides the missing information about numerical values for concentrations of impurity.
	In conclusion, the combination Hirler-Miyoshi-Takaya-Sugawara teaches:
	“wherein a concentration of an impurity of the second conductivity type in the third semiconductor region is not less than 1x1015 cm-3 and not more than 1x1018 cm-3,
	 a concentration of the impurity of the second conductivity type in the fourth semiconductor region is not less than 1x1016 cm-3 and not more than 1x1019 cm-3, and
	a concentration of the impurity of the second conductivity type in the fifth semiconductor region is not less than 1x1013 cm-3 and not more than 1x1016 cm-3”.


	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirler et al. (US 20080197442 A1, hereinafter “Hirler”), in view of Miyoshi et al. (WO 2019163478 A1, hereinafter “Miyoshi”, US 20210091217 A1 is used as a translation and for paragraph numbers), as applies to claim 11, and further in view of Naito (US 20160336404 A1, hereinafter “Naito”).

Regarding claim 15: Fig. 2 of Hirler teaches:  further comprising:
- a third conductive member (see Figure #1A below and Figure #1 from claim 1),
- a third insulating member (see Figure #1A below and Figure #1 from claim 1), 
- the first semiconductor region (drift path 18, see claim 1) further including a seventh partial region (see Figure #1A below and Figure #1 from claim 1), 
- the seventh partial region being between the third partial region and the fifth partial region in the second direction (see Figure #1A below and Figure #6 from claim 10), 
- a direction from the seventh partial region toward the third conductive member being along the first direction (see Figure #1A below and Figure #6 from claim 10),
- at least a portion of the third insulating member being between the seventh partial region and the third conductive member (see Figure #1A below and Figure #6 from claim 10).


    PNG
    media_image12.png
    469
    886
    media_image12.png
    Greyscale


	Hirler does not teach “electrically connected to the second electrode” in: 
a third conductive member electrically connected to the second electrode (first component electrode 9 with via strips 41 of Hirler, see claim 1).

Naito teaches IGBT and teaches:
 	“The use of the dummy trenches can increase the injection enhanced effects (the IE effects) for the drift region and reduce the on-voltage… As the trench gates and dummy trenches become deeper, the IE effects can be increased.” (see [0007], [0008], Fig. 1, and Fig. 10 of Naito). 
Further Naito teaches: “The electrically conductive portion 34 of the dummy trench 30 is electrically insulated from the electrically conductive portion 44 of the gate trench 40. This reduces the gate capacitance of the semiconductor substrate 10 per unit area. The electrically conductive portion 34 of the dummy trench 30 may be electrically connected to the emitter terminal 52 or emitter electrode 28.”

	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Naito to the teachings of Hirler-Miyoshi by electrically connecting a third conductive member of Hirler to the second electrode (first component electrode 9 with via strips 41 of Hirler) to increase the injection enhanced effects (the IE effects), thus reduce the on-voltage,  as Naito teaches. 
 	Hence the combination Hirler-Miyoshi-Naito teaches:  “a third conductive member electrically connected to the second electrode”.

Regarding claim 16: Fig. 2 of Hirler teaches:  wherein 
- the third conductive member is between the fourth partial region and the sixth partial region in the second direction, between the first semiconductor layer portion and the second semiconductor layer portion in the second direction, and between the first semiconductor film portion and the second semiconductor film portion in the second direction (see Figure #1A and Figure #6).


	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirler et al. (US 20080197442 A1, hereinafter “Hirler”), in view of Takaya et al. (US 20180175149 A1, hereinafter “Takaya”),

Regarding claim 5 (please see the claim objection above): Figs. 1 and 2 of Hirler teach:  A semiconductor device, comprising:
-  a first conductive member, control electrode 17 (see [0028] and Fig. 2 of Hirler, see Figure #1 above with claim1);
- a second conductive member, another control electrode 17 located second next to the first one (see [0028] and Fig. 2 of Hirler, see Figure #1 above with claim1);  
	Please note that electrodes 17 extend periodically outside of the field of Fig.2, see Fig. 1 of Hirler.
- a first electrode, second component electrode 10 (see [0026] and Fig. 2 of Hirler, also numeral 16 is used), including a first electrode region and a second electrode region (see Figure #1 above with claim1), a first direction from the first electrode region toward the first conductive member (17 - see above, see Figure #1 above with claim1) crossing a second direction from the first electrode region toward the second electrode region, a direction from the second electrode region toward the second conductive member being along the first direction (see Figure #1 above with claim1);

	For convenience Figure #1 is copied from claim 1, here to claim 5:
    PNG
    media_image2.png
    474
    769
    media_image2.png
    Greyscale


- a first semiconductor region, drift path 18 (see [0028] and Fig. 2 of Hirler), including a first partial region, a second partial region, a third partial region, and a fourth partial region (see Figure #2 above with claim 1), the first semiconductor region being of a first conductivity type, n-type (see Fig. 2 of Hirler), the first partial region being between the first electrode region and the first conductive member (see Figure #2 and Figure #1 above with claim 1), the second partial region being between the second electrode region and the second conductive member (see Figure #2 and Figure #1 above with claim 1), the third partial region being between the first partial region and the second partial region in the second direction, the third partial region being between the first electrode and the fourth partial region in the first direction (see Figure #2 above with claim 1), the fourth partial region being between the first conductive member and the second conductive member (see Figure #2 above with claim 1);

	For convenience Figure #2 is copied from claim 1 here to claim 5:

    PNG
    media_image3.png
    476
    931
    media_image3.png
    Greyscale


- a second semiconductor region, source or emitter zones 26 (see [0029] and Fig. 2 of Hirler), including a first semiconductor film portion, the 2 zones 26 closest to “first conductive member” (n+, see Figure #2 and Figure #1 above with claim 1), the second semiconductor region being of the first conductivity type (n-type, see “n+” on Fig. 2 of Hirler), the fourth partial region being between the third partial region and the first semiconductor film portion in the first direction (see Figure #2 and Figure #1 above with claim 1);

- a third semiconductor region, a body zone 28 (see [0028] and Fig. 2 of Hirler), including a first semiconductor layer portion (see Figure #3 above with claim 1), the third semiconductor region (28) being of a second conductivity type, p-type body zone 28 (see [0038] and Fig. 2 of Hirler), the first semiconductor layer portion (portion of 28, see Figure #3 above with claim 1) being between the fourth partial region (see Figure #3 and Figure #2 above with claim 1) and the first semiconductor film portion (26, see above, see Figure #3 and Figure #2 above with claim 1) in the first direction (see Figure #3 and Figure #1 above with claim 1, down-up on the figures of Hirler);  

	For convenience Figure #3 is copied from claim 1 here to claim 5:

    PNG
    media_image4.png
    397
    800
    media_image4.png
    Greyscale


-  a fourth semiconductor region, region marked (p+)” and directly contacting 10 (no numeral used, see [0027] and Fig.2 of Hirler), provided between the first electrode (10, see above) and the first semiconductor region (drift path 18, see above), the fourth semiconductor region being of the second conductivity type (“(p+)” directly contacting 10, see Fig. 2 of Hirler);
	Hirler teaches: “In the case of the IGBT, the second component electrode 10 makes contact with a highly doped region of the semiconductor body 7 that conducts complementarily with respect to the drift path” (see [0027] and Fig.2 of Hirler).  
 
- a second electrode, first component electrode 9 with via strips 41 (see [0020], [0026] and Fig. 2 of Hirler), electrically connected to the first semiconductor film portion (26, see above, see Figure #2 and Figure #3 above with claim 1); 

- a first insulating member, insulation layer 32 directly contacting the first conductive member (17 - see above, see [0028] and Fig. 2 of Hirler and Figure #1 above with claim 1), including a first insulating portion, a second insulating portion, a third insulating portion, and a fourth insulating portion (see Figure #4 above with claim1 and Fig. 2 of Hirler), the first insulating portion being between the first partial region and the first conductive member in the first direction (see Figure #4 above with claim1 and Fig. 2 of Hirler), the second insulating portion being between the first conductive member and the fourth partial region in the second direction (see Figure #4 above with claim1 and Fig. 2 of Hirler), the third insulating portion being between the first conductive member and a portion of the first semiconductor layer portion in the second direction (see Figure #4 above with claim1 and Fig. 2 of Hirler), the fourth insulating portion being between the first conductive member and another portion of the fourth partial region in the second direction (see Figure #4 above with claim1 and Fig. 2 of Hirler), the fourth insulating portion being between the second insulating portion and the third insulating portion in the first direction (see Figure #4 above with claim1 and Fig. 2 of Hirler), a second thickness along the second direction of the second insulating portion being greater than a third thickness along the second direction of the third insulating portion (see Figure #4 above with claim 1 and Fig. 2 of Hirler), a fourth thickness along the second direction of the fourth insulating portion being greater than the third thickness (see Figure #4 above with claim 1 and Fig. 2 of Hirler).  

	For convenience Figure #4 is copied from claim 1 here to claim 5:

    PNG
    media_image5.png
    426
    779
    media_image5.png
    Greyscale


	Hirler does not teach: “a fifth semiconductor region being of the second conductivity type, at least a portion of the fifth semiconductor region being provided between the first partial region and the first conductive member”;
	Takaya teaches insulated gate switching devices which could be either MOSFET or as in the current case IGBT (see [0007] and Fig. 1 of Takaya).  Takaya teaches “electric field relaxation region 32” which plays a role when the insulated gate switching devices is turned off: “The electric field relaxation region 32 promotes extension of the depletion layer to the proximity of the gate trench 34, and hence application of a high electric field to the gate insulating layer 38 is suppressed” (see [0051] and Fig. 1 of Takaya).  Please note that the field relaxation region 32 has opposite conductivity type to the one of drift region 28 and same as body region 26b (see Fig. 1 of Takaya).

	Hence Takaya teaches: a fifth semiconductor region being of the second conductivity type, electric field relaxation region 32 (32=32a+32b, see [0051] and Fig. 1 of Takaya), at least a portion (32a, see Fig. 1 of Takaya) of the fifth semiconductor region (32 of Takaya) being provided between the first partial region (compare Figure #2 above to Fig. 1 of Takaya) and the first conductive member, gate electrode 40 (see [0041] and Fig. 1 of Takaya).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Takaya regarding “electric field relaxation region 32” to the teachings of Hirler to suppress application of a high electric field to the (insulation layer 32 of Hirler), as Takaya teaches.   
	Thus, the combination Hirler-Takaya teaches: “a fifth semiconductor region being of the second conductivity type, at least a portion of the fifth semiconductor region being provided between the first partial region and the first conductive member”

Regarding claim 6: Takaya teaches: wherein at least a portion of the fifth semiconductor region (see corner regions 32b of electric field relaxation region 32 on Fig. 1 of Takaya) is between the third partial region and the fourth partial region in the first direction (see Fig. 1 of Takaya and compare to Figure #2 and Figure #1 above).  See Figure #5 above with claim1, copied here below.   

For convenience Figure #5 is copied from claim 1 here to claim 6:

    PNG
    media_image11.png
    437
    679
    media_image11.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- US 20200395471 A1 (Takeuchi et al.) provides another teaching regarding the benefits dual gate IGBT, without a second IGBT connected in parallel.   
- US 20150144994 A1 (Sung et al.) – Fig. 2 teaches electron current flows and hole current flows in a vertical IGBT.  Please note a hole accumulating layer 40 and that the holes flow between the gates (51) and away from any of them.   
- US 20160093719 A1 (Kobayashi et al.) – [0041] FIGS. 3A and 3B show equipotential lines (E1-E5) of the drift region 21 sandwiched between the adjacent field plate insulating films. Here, the semiconductor device is in the off-state.  The insulating layer 53/530 is thicker where the electric field intensity is the strongest, see [0044].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813